DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Claims 1-18, 67-68 are pending. The amendment filed on 11/13/2020 has been entered. Claim 68 is withdrawn. Claims 1-18, 67 are under consideration. 
After a pre-appeal conference decision filed on 08/ 27/2021 finality of previous office action is withdrawn and a new rejection is set forth below.
Withdrawn/Claim Rejections - 35 USC §103
(1) Claims 1-7, 10-18, 67 rejected under 35 U.S.C, 103 as being unpatentable over Williams (WO2014/072697, IDS) in view of Aharoni (Chemistry & Biology, 12:1281-1283, 2005, IDS); Druggan (US 201301S9764 Ai IDS), Flentie (Cancer Discov, 2(7): 624-37, 2012) is withdrawn in view of applicants arguments that Aharoni, Druggan abd Flentie do not teach step (c) co-encapsulating single cell mutant producer bacteria with one or more target eukaryotic cell(s).
(2) Claims 1,8-9, rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2014/072697, IDS) in view of Aharoni (Chemistry & Biology, 12: 1281-1283,2005, IDS); Druggan (US 20130189764 A), Flentie (Cancer Discov, 2(7): 624-37, 2012), and further in view of Ozsoiak (12 Nature Review's J Genetics, 87-98 (2011) is withdrawn in view of applicants arguments that Aharoni, Druggan abd Flentie do not teach step (c) co-encapsulating single cell mutant producer bacteria with target eukaryotic cells.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in United Kingdom GB1421850.7 on December 9, 2014. This application is a continuation of and claims the benefit of international Application No, PCT/GB2015/053774, with an international filing date of December 9, 2015, which was published under PCT Article 21(21  on December 9, 2014. It is noted, however, that applicant has not filed a certified copy of the UK application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1)	Claims 1-7, 10-18, 67 are rejected under 35 U.S.C, 103 as being unpatentable over Williams (WO2014/072697, previously cited) in view of Weitz (US2016/0201129, claiming priority to provisional application No. 61/870,215, filed 8/26, 2013).
Regarding claims 1, 3, 6 steps (a)-(b), Williams teaches a process for producing a mutant bacterium which exhibits improved survival and/or growth under a selected growth condition, the process comprising the steps of: (a) generating a pool of mutant bacteria by transposes mutagenesis with an activating transposon (TnA), wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near its insertion site; (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures; and (c) comparing the distribution of TnA insertions between test cultures to identify a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes Regarding claim 2, Williams teaches that the distribution of transposon insertions is determined by sequencing the bacterial DNA {page 15, lines 3-28). Regarding claim 4, Williams teaches to determine the TnA insertion distribution using DNA Sequencing selective amplification (p 15, fines 10-17). Regarding claim 5, Williams teaches Sequencing-by-synthesis (SBS)-based sequencing (p 15, lines 23-25). Regarding 7, Williams teaches the distribution of transposon insertions is preferably determined by sequencing bacterial DNA adjacent or near (5' and/or 3‘) the TnA insertion site (p 15, fines 3-4). Williams also teaches (d) incubating the micro droplet library of step (c) under conditions suitable for coculture of the single mutant producer cell and target cell(s) to produce a library of microcultures, whereby mutant producer ceils producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and (e) screening the library of microcultures of step (d) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells (instant claims 1, 10). Regarding claim 67, Williams teaches incubating the micro droplet library of step (c) under conditions suitable for coculture of the single mutant producer cell and target cell(s) to produce a library of microcultures, whereby mutant producer ceils producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and (e) screening the library of microcultures of step (d) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells
Williams does not teach step (c) co-encapsulating individual members of the pool of step (b) with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an immiscible carrier liquid, thereby generating a library of microdroplets each comprising a single mutant producer cell and one or more target cells.
Weitz teaches microfluid droplets containing both eukaryotic and prokaryotic cells, wherein examples of effector cells include but are not limited to immune cells such as B cells, T cells, natural killer cells and target cells non-limiting to including bacteria, cancer cells, normal cells for the interaction of effector cells with the target cells [0029-0031]. The microfluidic droplets contain at least one target cell and at least one effector cell, wherein the effector cell interacts with the target cell to produce determinable change in the target cell [0010] and the fluidic droplets for screening or sorting fluidic droplets containing the effector and target cells [0027]. Weitz also teaches the droplets and the fluid containing the droplets are imminiscible within the time frame of formation of a stream of fluids to carry out the techniques of the invention [0090]. Weitz also teaches for example antibody secreted cells inhibit co-encapsulated target cells [0034]. Regarding claim 10, Weitz also teaches the "characteristic dimension" of a droplet, as used herein, is the diameter of a perfect sphere having the same volume as the droplet [0063]. The average characteristic dimension or diameter of the plurality of droplets, in some embodiments, may be less than about 1 mm, less than about 500 micrometers, less than about 200 micrometers, less than about 100 micrometers, less than about 75 micrometers, less than about 50 micrometers, less than about 25 micrometers, less than about 10 micrometers, or less than about 5 micrometers in some cases [0064].  Regarding claim 11, Weitz teaches coating microfluid channels for example with sol-gel is provided that can be formed as a coating on a substrate such as the wall of a channel such as a microfluidic channel [0085]. Regarding claim 12, Weitz teaches the cells may present in a liquid which is then formed into droplets containing the cells [0029]. Regarding claim 13, Weitz teaches holes connecting to the channels were formed using biopsy punches (0.75 mm diameter Harris Uni-Core, Ted Pella, Inc., Redding, Calif.). Before use, channels are treated with Aquapel (PPG Industries, Pittsburgh, Pa.) followed by a flush with air to ensure that the oil carrier phase, and not the aqueous phase, wetted the surface [0102]. Regarding claim 14, Weitz teaches after heating at 65° C. for more than 3 Regarding claim 15, Weitz teaches [0099] Co-flow microfluidics were used to create approximately 50 micrometer-diameter droplets containing a single effector cell and a single target cell [0099]. Regarding claim 16, Weitz teaches the droplets and the fluid containing the droplets are imminiscible within the time frame of formation of a stream of fluids to carry out the techniques of the invention [0090]. Regarding claims 17-18, Weitz teaches to encapsulate single cells in droplets, cell suspensions were flowed together with fluorinated oil containing 1.8% (w/w) fluorinated surfactant using flow-focusing geometry to generate relatively monodisperse droplets of a water-in-oil emulsion. Syringes were used to control flow rates: 90 microliters/hr for each aqueous phase and 300 microliters/hr for the oil phase typically resulted in droplets of about 50 pL volume [0103]. In most, but not all embodiments, the droplets and the fluid containing the droplets are substantially immiscible. In some cases, however, they may be miscible. In some cases a hydrophilic liquid may be suspended in a hydrophobic liquid, a hydrophobic liquid may be suspended in a hydrophilic liquid, a gas bubble may be suspended in a liquid [0090].
With regard to each rejection above under 35 USC 103, the combinations of prior art cited satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt In the present situation, rationale D is applicable.
One of ordinary skill in the art would have been expected to have a reasonable expectation of success in co-encapsulating one or more target cells with one or more effector cells in microdroplets in an immiscible carrier liquid, for generating a library of microdroplets to screen for drugs and other therapeutic agents or screen for useful properties of the cells a disclosed by Weitz and because prior art by Williams teaches a successful process for producing a mutant bacteria which exhibits improved survival and/or growth under a selected growth condition, incubated the micro droplet library under conditions suitable for coculture of the single mutant producer cell and target cell(s) to produce a library of microcultures, and screening the library of microcultures for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Response to arguments
Applicant’s arguments are not related to the instant rejection as set forth above.

(2)	Claims 1, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2014/072697, IDS) in view of Weitz (US2016/0201129, claiming priority to provisional application No. 61/870,215, filed 8/26, 2013) as applied to claims 1-7, 10-18, 67 above, and further in view of Ozsoiak (Nature Review's J Genetics, 87-98, 2011, previously cited).
[0006].
The teachings of Williams and Weitz apply here as indicated above.
Williams and Weitz do not teach, further comprising the step of sequencing the DNA of mutant producer cells in microdroplets.
However, before the instant effective filing date of the instant invention, Ozsoiak discloses that mRNA transcripts can be sequenced by a variety of methods, and that developments include improvements in transcription start mapping, strand-specific measurements, gene fusion detection, small RNA characterization, and detection to alternative splicing events (abstract). Ozsoiak further discloses that RNA can be quantified i.e., the relative abundance of the transcripts can be determined). Ozsoiak discloses that the mRNA transcripts can be used to generate cDNA, which can then be sequenced (page 91, column 2, first paragraph to page 93 column 1, first full paragraph and Figure 3).
Accordingly, it would have been obvious to one with ordinary skill in the art to combine the activating transposons tor increasing the transcription to genes in a method for screening mutant bacteria to identify producers of a cytotoxic agent active against a target bacteria, as disclosed by Williams and Weitz by further sequencing the mRNA transcripts to determine the overgrown mutants by the higher the insertion rate of overgrown bacterial genes, which can then be used as antibacterial targets and that mRNA transcripts can be sequenced by a variety of methods, for improvements in transcription start mapping, strand-specific measurements, gene fusion detection, small RNA characterization, and detection to alternative splicing events as disclosed by Ozsoiak.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal bacterial inoculation level of William’s 
One of ordinary skill in the art would be motivated to use mRNA sequencing because of the range of information that can be obtained therefrom.
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant’s arguments are not related to the instant rejection as set forth above.

Maintained Double Patenting
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 (1) 	Claim 1 remain rejected on the ground of nonstatufory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,745,572.
Although the claims at issue are not identical, they are not patentable distinct from each other because both the instant application and the ’572 patent claim methods of mutating pools of bacterial ceils with activating transposons which comprise outward-facing promoters. Instant claim 1 is directed to a. method for screening mutant prokaryotic cells to identify producers of a  
The claim 1 of 9,745,572 is directed to 1. A method for identifying genes serving as an antibiotic target, including putative essential genes, the method comprising the steps of; (a) generating a pool of mutant bacteria by transposon mutagenesis with an activating transposon (In.sub.A), wherein the In.sub.A comprises a promoter such that transposon insertion into bacterial DS9A disrupts the function or increases the transcription of a gene at or near the insertion site: (b) growing bacteria from the mutant pool in the presence of different amounts of an antibiotic to produce two or more test cultures: and (c) comparing the distribution of In.sub.A insertions between test cultures to identify differentially represented genes serving as a target of said antibiotic: wherein the method further comprises (d) generating an antibiotic resistant mutant of a bacterium by a method comprising the step of selecting for growth in the presence of an antibiotic to produce an antibiotic resistant mutant done (Ab.sup.R mutant); (e) transforming the Ab.sup.R mutant with: (I) one or more wild-type copies of essential genes of 
(2) 	Claim 1 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of coppending Application No. 15/655,784 (reference application).
Instant claim 1 is directed to a method for screening mutant prokaryotic cells to identify producers of a cytotoxic agent active against a target cell, the method comprising the steps of: (a) providing ceils of a producer prokaryotic species: (b) generating a pool of mutant producer ceils by transposon mutagenesis of the cells of step (a) with an activating transposon (TnA), wherein the TnA comprises an outward-facing promoter (TnA) capable of increasing transcription of a gene at or near its insertion site in the DNA of said producer cells; (c) co-encapsulating individual members of the pool of step (b) with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an immiscible carrier liquid, thereby generating a library of microdroplets each comprising a single mutant producer ceil and one or more target ceil(s}: (d) incubating the micro droplet library of step (c) under conditions suitable for co-culture of the single mutant producer cell and target cell(s) to produce a library of micro cultures, whereby mutant producer cells producing a cytotoxic agent active against the target cells outgrow' target cells in each microculture; and (e) screening the library of microcultures of step (d) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.
 the antibiotic on said bacterium, thereby identifying a putative essential gene which is necessary for viability under all conditions of growth used in step (b) and which serves as a target of said antibiotic in said bacterium.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the 784 application claim methods of mutating pools of bacterial ceils with activating transposons which comprise outward-facing promoters, it would have been obvious to one with ordinary skill in the art that the mutant pools of bacteria could be used to identify an essential gene that is an antibiotic target and for characterizing the effect of an antibiotic on the bacteria because the method steps of each method are the same.
Because the skill of the microbiologist is extremely high, one of ordinary skill in the art would be able to provide tor transposon mutagenesis in bacteria to be used for a wide variety of purposes, including identifying an essential gene that is an antibiotic target or characterizing the effects of antibiotics, which could be used to treat bacterial infections.

(3) 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of coppending Application No, 15/617,797 (reference application) is withdrawn in view of the abandoned coppending Application No, 15/617,797.
Response to arguments
The Applicants' Response filed on 11/13/2020 that “the double patenting rejection be held in abeyance until such time as the other remaining objections have been overcome” has been fully considered and is acknowledged and accordingly the rejection is maintained herein.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you 






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/             Primary Examiner, Art Unit 1632